DETAILED ACTION

Claim Status
Applicant changed the dependent claim 2 to independent claim similar to independent claim 1 on 05/03/2022. Applicant further revised the amendments  by adding the term “non-transitory” to the claims 2, 14 and 20 on 05/24/2022 and 05/31/2022 as requested by the Examiner through phone communications. 
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gregory L. Maurer (Reg. 43,781) authorized the examiner’s amendment on 05/31/2022 . 

Listing of Claims:
1. (Previously Presented) A method implemented at least in part by a computing system, the method comprising:
storing a plurality of tuples, respectively having a start time, in a plurality of partitions of a temporal database table partitioned according to a temporal partition technique and having respective time intervals comprising respective time interval begin times and time interval end times, wherein a given tuple is stored in a given partition for which the given tuple’s start time is inside the given partition’s time interval’s begin time and time interval end time;
	storing a plurality of tuple events for the plurality of tuples in a plurality of partial timeline indexes respectively associated with the plurality of partitions, wherein a given partial timeline index is associated with the given partition and stores tuple events for tuples in the given partition, wherein tuple events in the given partial timeline index that occur inside the time interval of the associated given partition are stored within a local component of the given partial timeline index and tuple events in the given partial timeline index that occur outside the time interval of the associated given partition are stored within a foreign component of the given partial timeline index, wherein the tuple events comprise at least one activation event and at least one invalidation event, the activation event occurs within a time interval of a first partition, the invalidation event occurs within a time interval of a second partition different from the first partition, and the invalidation event is stored twice: in a partial timeline index of the first partition and in a partial timeline index of the second partition;
	generating, in parallel, a plurality of partial results of a temporal operator calculation based in part on one or more of the plurality of tuple events stored in the plurality of partial timeline indexes, wherein the generating comprises generating one partial result per partition, wherein the partial results are themselves expressed as timeline indexes; and
generating a global result of the temporal operator calculation, wherein the generating comprises combining the plurality of partial results that are expressed as timeline indexes. 

	2. (Currently Amended) One or more non-transitory computer-readable media comprising computer-executable instructions causing a computing system to perform a method comprising:
storing a plurality of tuples, respectively having a start time, in a plurality of partitions of a temporal database table partitioned according to a temporal partition technique and having respective time intervals comprising respective time interval begin times and time interval end times, wherein a given tuple is stored in a given partition for which the given tuple’s start time is inside the given partition’s time interval’s begin time and time interval end time;
	storing a plurality of tuple events for the plurality of tuples in a plurality of partial timeline indexes respectively associated with the plurality of partitions, wherein a given partial timeline index is associated with the given partition and stores tuple events for tuples in the given partition, wherein tuple events in the given partial timeline index that occur inside the time interval of the associated given partition are stored within a local component of the given partial timeline index and tuple events in the given partial timeline index that occur outside the time interval of the associated given partition are stored within a foreign component of the given partial timeline index, wherein the tuple events comprise at least one activation event and at least one invalidation event, the activation event occurs within a time interval of a first partition, the invalidation event occurs within a time interval of a second partition different from the first partition, and the invalidation event is stored twice: in a partial timeline index of the first partition and in a partial timeline index of the second partition;
	generating, in parallel, a plurality of partial results of a temporal operator calculation based in part on one or more of the plurality of tuple events stored in the plurality of partial timeline indexes, wherein the generating comprises generating one partial result per partition, wherein the partial results are themselves expressed as timeline indexes; and
generating a global result of the temporal operator calculation, wherein the generating comprises combining the plurality of partial results that are expressed as timeline indexes.

	3. (Original) The method of claim 1 wherein:
	the plurality of partial timeline indexes are stored at a plurality of different, distributed nodes.

	4. (Original) The method of claim 1 wherein:
	the plurality of partial results are computed in parallel at a plurality of different, distributed nodes.

5. (Original) The method of claim 1 wherein:
the temporal partition technique comprises a time-based technique grouping tuples of the temporal database table within different time intervals into different partitions.

6. (Original) The method of claim 1 wherein:
	the temporal partition technique comprises a space-based technique grouping tuples of the temporal database table having different keys into different partitions.

	7. (Previously Presented) The method of claim 6 further comprising:
based on the temporal operator calculation, switching among:
for temporal aggregation, generating the plurality of partial results of the temporal operator calculation with the partial timeline indexes comprises computing aggregation locally for respective of the partitions, and combining the partial results comprises performing the aggregation across the partial results;
for time travel, generating the plurality of partial results of the temporal operator calculation with the partial timeline indexes comprises computing time travel locally for respective of the partitions, and combining the partial results comprises forming a union of tuples indicated in the partial results; and
for temporal join, generating the plurality of partial results of the temporal operator calculation with the partial timeline indexes comprises generating join indexes for respective of the partitions, and combining the partial results comprises forming a union of tuples indicated in the join indexes.

	8. (Original) The method of claim 1 wherein:
	a given partial timeline index of the partial timeline indexes comprises references to activations of tuples of a partition of the temporal database table that are activated within a time interval associated with the given partial timeline index.
	
	9. (Original) The method of claim 1 wherein:
	at least one partial timeline index out of the partial timeline indexes is associated with a partition of the temporal database table representing a time interval for the temporal database table;
	the partial timeline index comprises a foreign component; and
	the foreign component comprises references to invalidations of tuples in the partition of the temporal database table that are activated by a tuple in the partition of the temporal database table but invalided after the time interval.

	10. (Original) The method of claim 9 wherein:
	the partial timeline index further comprises a local component; and
	the local component comprises references to tuples in the partition of the temporal database table that are activated within the time interval and references to tuples in the partition of the temporal database table that are invalidated within the time interval.
		
	11. (Original) The method of claim 1 further comprising:
	consulting a checkpoint associated with a given partition of the temporal database table, wherein the checkpoint indicates which tuples of the temporal database table are visible at a particular point in time.

	12. (Original) The method of claim 1 wherein:
	the temporal operator calculation comprises a temporal join between the temporal database table and a second temporal database table; and
	the method further comprises:
	for a given partition of the temporal database table, evolving an intersection map based on events indicated in a partial timeline index associated with the given partition.

	13. (Previously Presented) The method of claim 1 wherein:
	the temporal operator calculation comprises a temporal cumulative aggregation; and
	combining the plurality of partial results comprises:
calculating a global result for a given version, wherein the calculation comprises combining the plurality of partial results for a particular version from a plurality of different partitions. 

	14. (Currently Amended) A system comprising one or more non-transitory computer-readable media comprising:
	a plurality of temporal partitions representing respective time intervals of a temporal database, wherein the time intervals comprise respective time interval begin times and time interval end times, wherein the respective time intervals are subsets of a timeline for the temporal database, and wherein the respective partitions of the plurality of temporal partitions respectively store tuples activated in their respective time intervals;
	a plurality of partial timeline indexes respectively indexing the plurality of temporal partitions, wherein a given partial timeline index is associated with a particular temporal partition having a particular time interval of the respective time intervals and the given partial timeline index comprises a local component and a foreign component, the local component comprising references to tuples that are activated or invalidated inside the particular time interval of the associated particular partition and the foreign component comprising references to invalidations of tuples activated in the particular time interval of the associated particular partition but invalidated outside the particular time interval of the associated partition, wherein tuple activations and invalidations are represented by tuple events, the tuple events comprise at least one activation event and at least one invalidation event, the activation event occurs within a time interval of a first partition, the invalidation event occurs within a time interval of a second partition different from the first partition, and the invalidation event is stored twice: in a partial timeline index of the first partition and in a partial timeline index of the second partition; 
	a plurality of checkpoints, wherein a given checkpoint is associated with the given partial timeline index and comprises references to one or more tuples valid at a time interval preceding the particular time interval of the associated particular partition of the given partial timeline index;
a plurality of partial results calculated in parallel, one per partition, wherein the partial results are themselves expressed as timeline indexes; and 
a global result, wherein the global result is combined from the plurality of partial results and is itself expressed as a timeline index.  

	15. (Original) The system of claim 14 wherein:
	the references comprise a reference to the particular partition and a reference to a particular tuple within the particular partition.
	
	16. (Previously Presented) The system of claim 14 wherein:
	the partitions are associated with a respective plurality of system time intervals; and
	the references to one or more tuples invalidated in a subsequent partition indicate one or more tuples invalidated outside of the system time interval associated with the particular partition.

	17. (Previously Presented) The system of claim 14 further comprising:
a plurality of executable local temporal operator engines configured to accept a particular partial timeline index as input and output a partial temporal operator result as output, whereby a plurality of partial temporal operator results are generated for respective of the partial timeline indexes; and
a partial temporal operator result concentrator configured to accept the partial temporal operator results from the local temporal operator engines as input and output a global result for a temporal operator.
	
	18. (Original) The system of claim 17 wherein the plurality of executable local temporal operator engines are executable in parallel.

	19. (Original) The system of claim 17 wherein:
	the temporal operator comprises a temporal join between the temporal table and an other temporal table; and
	the partial temporal operator results comprise respective timeline indexes representing partial results of the temporal join.

	20. (Currently Amended) One or more non-transitory computer-readable media comprising computer-executable instructions causing a computing system to perform a method comprising:
	for a temporal database table distributed into a plurality of partitions representing respective time intervals according to a system time represented by a global transaction number, storing a plurality of tuple events in a plurality of distributed partial timeline indexes respectively associated with the plurality of partitions, wherein the plurality of tuple events comprise activations or invalidations, activations comprising an indication of a start time of a given tuple and a reference to the given tuple stored in a given partition, and invalidations comprising an indication of an end time of the given tuple and the reference to the given tuple, wherein the distributed partial timeline indexes respectively comprise a local component for storing tuple events that occur within their respective time intervals and a foreign component for storing tuple events that occur outside their respective time intervals, wherein the tuple events comprise at least one activation event and at least one invalidation event, the activation event occurs within a time interval of a first partition, the invalidation event occurs within a time interval of a second partition different from the first partition, and the invalidation event is stored twice: in a foreign component of a partial timeline index of the first partition and in a local component of a partial timeline index of the second partition;
	storing a plurality of tuple references in a plurality of checkpoints respectively associated with the plurality of distributed partial timeline indexes, wherein a given checkpoint stores tuple references to one or more tuples valid at a time interval preceding a time interval of an associated particular partial timeline index;
	calculating in parallel a plurality of partial results for a temporal operator, wherein the calculating comprises consulting one or more of the plurality of distributed partial timeline indexes and consulting one or more of the plurality of checkpoints associated with respective of the one or more of the plurality of distributed partial timeline indexes; 
	combining the plurality of partial results into a global result for the temporal operator, wherein the global result is expressed as a timeline index; 
converting the global result expressed as a timeline index into an equivalent temporal table; and
outputting the converted equivalent temporal table.

Allowable Subject Matter
Claim 1 is allowed for the same reason stated on 02/07/2022 in Notice of Allowance.
Claims 2, 14 and 20 recite similar limitations to claim 1; therefore, they are also allowed.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159